Title: From Thomas Jefferson to David Humphreys, 11 April 1791
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia Apr. 11. 1791.

There has been published at Madrid, by some bishop who had been to Mexico, and found there an original collection of the letters of Cortez, a book containing those letters. I do not know how it happened that I did not ask the favor of you to procure this book for me. I now supply the omission, and add a request to procure also la historia del Amirante D. Christoval Colomb by Fernando Colomb, his son, in Spanish, or Ulloa’s translation of it into Italian, or Cotolendi’s translation into French, or all three of them. I am in hopes there are such communications between Madrid and Lisbon as to enable you to get them for me. I have received Mr. Bulkeley’s letter and samples of wine. The Termo, and Torres are exactly what I had in view. As it will not be time to order wines over till the hot months are past, I shall in July inclose them an order and a bill of exchange for a pipe of the oldest Termo they can procure, this being the most approved of the six qualities they sent me. This will be in time for the wine to be shipped in September. As I shall probably send to them annually, I will add to my bills of exchange for them, any little disbursements for the books or other thing I may trouble you for. I am with great esteem Dear Sir Your friend & servt,

Th: Jefferson

